Citation Nr: 0933422	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-01 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for choroiditis (eye disorder).

2.  Whether new and material evidence has been received to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for a skin condition, claimed as 
rashes.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States





WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The November 2002 
rating decision declined to reopen the Veteran's claim of 
service connection for an eye disorder.  The January 2003 
rating decision denied the Veteran's claim of service 
connection for a skin condition on the merits without 
performing new and material analysis.

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for an eye disorder and a 
skin condition. 

The Veteran appeared and testified at a Travel Board hearing 
in May 2009 at the San Diego RO.  The transcript is of 
record.

The issue of entitlement to service connection for a skin 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  A September 1996 rating decision originally denied 
service connection for an eye disorder and rashes, and it 
became final.  

3.  Since the September 1996 rating decision, new and 
material evidence has not been received to reopen the 
Veteran's claim of service connection for an eye disorder.

4.  Since the September 1996 rating decision, new and 
material evidence has been received to reopen the Veteran's 
claim of service connection for rashes.

 
CONCLUSIONS OF LAW

1.  The September 1996 rating decision denying service 
connection for an eye disorder and rashes is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2008).

2.  Evidence obtained since September 1996 regarding claim of 
entitlement to service connection for an eye disorder is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Evidence obtained since September 1996 regarding claim of 
entitlement to service connection for rashes is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In letters dated in September 2002, February 2006 and March 
2006, VA notified the Veteran of the information and evidence 
needed to substantiate and complete his claims for service 
connection, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the Veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  

With respect to obtaining new and material evidence, the 
Board finds that the February 2006 letter also met the 
specificity required under Kent v. Nicholson, 20 Vet. App. 1 
(2006), as the Veteran was advised of the exact reason for 
the previous denial and the evidence needed to reopen the 
claim.  As such, the Board finds that VA met its duty to 
notify the Veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial September 2002 notice was given prior 
to the appealed AOJ decisions, dated in November 2002 and 
January 2003.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and by affording him the opportunity to give testimony before 
an RO hearing officer.  As noted above, in May 2009, the 
Veteran appeared and testified at a Travel Board hearing at 
the San Diego RO.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the Veteran's claims file.  
Thus, the Board finds that VA has done everything reasonably 
possible to notify and assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  

New and material

In September 1996, the RO denied service connection for an 
eye disorder finding no relationship, established by medical 
evidence, between any current eye disorder and service.  The 
September 1996 rating decision also denied service connection 
for rashes as there was no evidence of a current disability.  
The Veteran did not appeal the decision.  As such, it became 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Pursuant to an application submitted in August 2002, the 
Veteran seeks to reopen his previously denied claims of 
service connection for an eye disorder and rashes.  
Generally, where prior RO decisions have become final, they 
may only be reopened through the receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  Where new and material 
evidence is presented or secured with respect to claims which 
have been disallowed, the Secretary shall reopen the claims 
and review the former dispositions of the claims.  Evidence 
presented since the last final denial will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).  New and material evidence means existing 
evidence that by itself, or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and it must raise 
a reasonable possibility of substantiating the claim.  Id.  
The credibility of new evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes at this juncture that it has a heightened 
duty to provide its reasons and bases in rendering a decision 
when a Veteran's service treatment records have been lost or 
destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 
371 (2005) ("In cases where . . . the appellant's [STRs] 
have been lost or destroyed, the Board's obligation to 
provide well-reasoned findings and conclusions, to evaluate 
and discuss all of the evidence that may be favorable to the 
appellant, and to provide an adequate statement of the 
reasons or bases for its rejection of such evidence is . . . 
heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005) (noting that "when [STRs] are presumed destroyed, 
'the BVA's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.' This rule has become well entrenched in the 
Court's caselaw.") (quoting O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).

Eye disorder

At the time of the September 1996 rating decision, the 
evidence of record included, the Veteran's service treatment 
records (STRs) and post-service private treatment records.  
The STRs, which only include the entrance medical 
examination, reflect no preexisting eye disorder.  The post-
service treatment records reflected treatment for an eye 
condition in 1995.  He was subsequently diagnosed as having 
choroiditis.  

Evidence received since the September 1996 rating decision 
includes, Social Security Administration (SSA) records, 
treatise evidence on acute posterior multifocal placoid 
pigment epitheliopathy, private and VA treatment records, 
Persian Gulf War registry report and statements submitted by 
the Veteran.  

The SSA records and treatment records reflect treatment for a 
variously diagnosed eye disorder including, acute multifocal 
placoid pigment epitheliopathy, bilateral extensive atrophy 
of choriocapillaris and retinal pigment epithelium, 
serpitiginous choroiditis.  It is noted that the Veteran is 
now legally blind.  

The treatise evidence regarding acute posterior multifocal 
placoid pigment epitheliopathy generally indicates the 
progression of the disease and treatment methods.  

The Persian Gulf War registry report reflects the Veteran's 
reported complaints of eye problems beginning in 1992.  His 
eye disorder was noted, but no mention was made whether his 
current eye disorder was attributable to his period of active 
duty.  

In his June 2003 notice of disagreement, the Veteran advised 
that while stationed in Saudi Arabia, he recalled 
experiencing burning eyes and upon return to the U.S., he 
recalled experiencing watery and itchy eyes, fever, and 
chills.  In his substantive appeal, the Veteran advised that 
he never experienced an eye problem prior to being stationed 
in Saudi Arabia, and no one in his family has an eye disease.  

Upon careful review of the newly submitted evidence, the 
Board finds that new and material evidence has not been 
received to reopen the Veteran's previously denied claim of 
entitlement to service connection for an eye disorder.  
Indeed the evidence is new as it was not before agency 
decision makers at the time of the September 1996 rating 
decision, but it is not material as it does not speak to an 
unestablished fact necessary to substantiate the claim.  
Namely, there is no clinical evidence of record linking the 
Veteran's current eye disorder to a disease or injury 
incurred during service.  Additionally, the Board recognizes 
that the STRs are unavailable, but even if they showed 
treatment for an eye condition in service, there is no 
competent medical evidence linking his current eye disorder 
to service.  The Board appreciates the Veteran's assertions 
and sympathizes with his contentions, but the evidence of 
record merely shows that the Veteran experiences a current 
eye disorder, and this was known at the time of the September 
1996 rating decision.  Thus, new and material evidence not 
having been received, the claim of service connection for an 
eye disorder is not reopened and remains denied.  

Rashes

At the time of the September 1996 rating decision, the 
evidence of record included the Veteran's STRs and post-
service treatment records.  There was no evidence of 
treatment for rashes or any skin disorder.  The RO denied 
service connection for rashes as there was no evidence of a 
current disability.

Evidence received since the September 1996 rating decision 
includes, SSA records, private and VA treatment records, 
Persian Gulf War registry report, and statements submitted by 
the Veteran.  This new evidence reflects the Veteran's 
complaints and treatment for rashes, bruising and skin 
discolorations, noted in September 2005 and March 2006 
treatment records.  The September 2005 treatment record noted 
that the Veteran had erythmatous papules on his torso and 
interdigitally.  An April 2006 treatment record also 
indicated that the Veteran had been treated for scabies.  
Also, the Veteran has reported that he has experienced rashes 
on and off on his body since being stationed in the Persian 
Gulf.  The Veteran's Persian Gulf War registry report 
reflects the Veteran's complaints of skin problems and rashes 
since 1992.  

Upon review of the newly received evidence, the Board finds 
that new and material evidence has been received to reopen 
the Veteran's previously denied claim of service connection 
for rashes.  This evidence is new as it was not before agency 
decision makers at the time of the September 1996 rating 
decision, and it is material as it speaks to an unestablished 
fact necessary to substantiate the claim.  Namely, the 
evidence shows current complaints related to a skin condition 
and the Veteran's competent testimony that he has experienced 
these rashes since service.  As such, the Board finds that 
new and material evidence has been received to reopen the 
Veteran's previously denied claim of service connection for 
rashes, and it is reopened.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for an eye disorder is 
not reopened and remains denied.

New and material evidence having been received the claim of 
entitlement to service connection for a skin condition is 
reopened.



REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The Veteran has competently testified that he has experienced 
rashes since service.  Although there are documents showing 
that VA attempted to schedule the Veteran for a VA 
examination regarding his rashes in January 2003, the Veteran 
did not appear at this examination.  The Veteran indicated 
that he had attempted to contact VA personnel to determine 
the date and time of his scheduled examination, but was never 
given notice.  The Veteran indicated that the contracted VA 
examiner had the improper address for providing him notice of 
the examination.  The Board finds that the Veteran presented 
good cause for his failure to appear at the scheduled VA 
examination, and should be afforded another examination to 
determine the nature and etiology of his claimed skin 
condition.  

Given that the Veteran denied receiving notice of his VA 
examination and was the reason for his failure to report, and 
in conjunction with his competent testimony regarding the 
onset of his rashes, the Board finds that a remand is 
necessary for another VA examination to be scheduled and an 
opinion obtained as to the etiology of the Veteran's skin 
condition.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his claimed skin condition, 
including rashes.  The Veteran's claims 
folder should be made available to the 
examiner.  The examiner should render an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
skin condition had its onset in service.  
The examiner should provide rationale for 
all opinions given.  If the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot be 
provided without resort to speculation.

2.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


